         Case: 1:11-cv-08808 Document #: 14 Filed: 09/13/19 Page 1 of 2 PageID #:97


    FIL ED                   Case MDL No. 2002 Document 105 Filed 08/16/19 Page 1 of 2
                                              MMA
      3/2019
      9/1
             . BRUTO    N
   THOMA.SDG
           IS T R IC T COURT
CLERK, U.S                                      UNITED ST ATES JUDICIAL PA.t~EL
                                                              on
                                                 MULTIDISTRICT LITIGATION



        I~ RE: PROCESSED EGG PRODUCTS
        ANTITRUST LITIGATIO~                                                                     MDL :!';o. 2002



                                                    (SEE A TT ACHED SCHEDUl,E)



                                                CO~DITIONAL REMA.~D ORDER



        The transferee court in this litigation has advised the Panel that coordinated or consolidated pretrial
        proceedings in the action(s) on this conditional remand order have been completed and that remand
        to the transferor court(s), as provided in 28 C.S.C. § 1407(a), is appropriate.

        IT IS THEREFORE ORDERED that the action(s) on this conditional remand order be remanded to
        its/their respective transferor court(s ).

        IT IS ALSO ORDERED that, pursuant to Rule 10.2 of the Rules of Procedure of the United States
        Judicial Panel on Multidistrict Litigation, the transmittal of this order to the transferee clerk for
        filing shall be stayed 7 days from the date of this order. If any party files a notice of opposition with
        the Clerk of the Panel within this 7-day period, the stay will be continued until further order of the
        Panel. This order does not become effective until it is filed in the office of the Clerk for the Cnited
        States District Court for the Eastern District of Pennsylvania.

        IT IS FCRTHER ORDERED that, pursuant to Rule l 0.4(a), the parties shall furnish the Clerk for
        the Eastern District of Pennsylvania with a stipulation or designation of the contents of the record to
        be remanded.

          lnasriiucti as no obJectron is
          pending at ttus time the
          stay IS lifted
                                                                   FOR THE PA~EL:
          [&i16. 20191
                Cl l'RK'S OF' lCE
                    ,JNJTED STATE'S
                   JUOIC'.IAL PANE\. ON
              tJ!Ul -riD!STR!Cl ,,JT1GAJlON



                                                                   John W. ~ichols
                                                                   Clerk of the Panel
Case: 1:11-cv-08808 Document #: 14 Filed: 09/13/19 Page 2 of 2 PageID #:97
        Case MDL No. 2002 Document 105 Filed 08/16/19 Page 2 of 2




IN RE: PROCESSED EGG PRODL'CTS
ANTITRVST LITIGATIO~                                                          MDL No. 2002



                               SCHEDGLE FOR CRO


    TRANSFEREE           TRANSFEROR
 lli.SI.D.lY. CA.NO.   .IlliITD.IY. C.A.~O.   CASE CAPTION
                                              Kraft Foods Global, Inc. et al v. United Egg
  PAE   2   12-00088   ILN        11-08808
                                              Producers, Inc. et al
